Citation Nr: 1525568	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a testicle disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for anxiety.

7.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease with narrowing of C5-C6.

8.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritic changes, status post anterior cruciate ligament repair, with recurrent partial tear of repaired tendon and medial meniscus.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing on his VA Form 9 received in May 2010.  A letter in November 2014 advised him that he was on a list awaiting a hearing.  The Veteran was apparently scheduled for a Travel Board hearing on January 14, 2015 and did not report.  The record does not contain any indication that the Veteran was notified of this hearing.  His representative, in a statement dated in March 2015, indicated that the Veteran did not receive notice of any hearing.  The representative requested that another hearing be scheduled.


Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Regional Office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




